Citation Nr: 0619599	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  00-10 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for skin problems, to 
include as due to an undiagnosed illness.  

3.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  

4.  Entitlement to service connection for muscle pain, joint 
pain, and swelling joints, to include as due to an 
undiagnosed illness.  

5.  Entitlement to service connection for a gastrointestinal 
condition, to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for sleep disturbances 
and insomnia, to include as due to an undiagnosed illness.  

7.  Entitlement to service connection for visual 
disturbances, to include as due to an undiagnosed illness.  

8.  Entitlement to service connection for urinary tract 
problems, to include as due to an undiagnosed illness.  

9.  Entitlement to a rating in excess of 20 percent for 
service-connected lumbosacral strain with fasciitis and 
degenerative disc disease prior to August 21, 2000, and a 
rating in excess of 40 percent as of August 21, 2000.  

10.  Entitlement to an increased rating for service-connected 
cervical strain with fasciitis, currently evaluated as 20 
percent disabling.

11.  Entitlement to a compensable rating for service-
connected residuals of fracture, left little finger (minor).

12.  Entitlement to a compensable rating for service-
connected residuals, avulsion fracture, left fourth finger 
(minor).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The appellant had active service from October 1982 to June 
1992; he had service in Southwest Asia from December 1990 to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in Waco, Texas.  Service connection for radiation to 
the right lower extremity with a 10 percent rating was 
granted in November 2003, as secondary to service-connected 
lumbosacral strain with fasciitis and degenerative disc 
disease, and the veteran did not appeal this determination. 

In a statement received in March 2000, the veteran requested 
a hearing before a decision review officer at the RO.  
However, in June 2003, the veteran stated that he wished to 
withdraw his request for a hearing.  See 38 C.F.R. § 
20.702(e) (2005).  Accordingly, the Board will proceed 
without further delay.


FINDINGS OF FACT

1.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving fatigue; chronic fatigue 
syndrome is not related to his service.

2.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving his skin; skin problems are 
not related to his service.

3.  The veteran does not have an undiagnosed disability 
manifested by headache symptoms; headaches are not related to 
his service.

4.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving muscle pain, joint pain, and 
swelling joints; muscle pain, joint pain, and swelling joints 
are not related to his service.

5.  The veteran does not have an undiagnosed disability 
manifested by gastrointestinal symptoms; a gastrointestinal 
condition is not related to his service.

6.  The veteran does not have an undiagnosed disability 
manifested by sleep symptoms; sleep disturbances and insomnia 
are not related to his service.

7.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving visual disturbances; visual 
disturbances are not related to his service.

8.  The veteran does not have an undiagnosed disability 
manifested by urinary tract problems; urinary tract problems 
are not related to his service.

9.  Prior to August 21, 2000, the veteran's service-connected 
lumbosacral strain with fasciitis and degenerative disc 
disease, was productive of subjective complaints of pain; 
with no more than moderate limitation of motion, and not: 
listing of whole spine to opposite side, positive 
Goldthwait's sign, loss of lateral motion with osteo-
arthritic changes, or some of the above with abnormal 
mobility on forced motion; nor intervertebral disc syndrome 
(IDS) productive of severe, recurring attacks with 
intermittent relief.  

10.  As of August 21, 2000, the veteran's service-connected 
lumbosacral strain with fasciitis and degenerative disc 
disease, is productive of complaints of pain; his low back 
disability is not shown to be productive of unfavorable 
ankylosis, or pronounced IDS, nor IDS with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  

11.  The veteran's service-connected cervical strain with 
fasciitis is productive of complaints of pain, but not a 
severe limitation of motion, limitation of forward flexion to 
15 degrees or less, or ankylosis.  

12.  The veteran's service-connected residuals of fracture, 
left little finger (minor), disability are manifested by 
complaints of pain; functionally, not more than unfavorable 
ankylosis is present.

13.  The veteran's service-connected residuals, avulsion 
fracture, left fourth finger (minor), is manifested by 
complaints of pain; functionally, not more than unfavorable 
ankylosis is present.


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome, and a disability manifested by 
signs or symptoms involving fatigue, was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2005).

2.  Skin problems, and a disability manifested by signs or 
symptoms involving the skin, were not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2005).

3.  Headaches, and a disability manifested by headache signs 
or symptoms, were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2005).

4.  Muscle pain, and joint pain and swelling, and a 
disability manifested by muscle pain, and joint pain and 
swelling, was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2005).

5.  A gastrointestinal condition, and a disability manifested 
by gastrointestinal signs or symptoms, was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2005).

6.  Insomnia, and a disability manifested by sleep signs or 
symptoms, were not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2005).

7.  Visual disturbances, and a disability manifested by signs 
or symptoms involving visual disturbances, were not incurred 
in or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2005).

8.  Urinary tract problems, and a disability manifested by 
signs or symptoms involving urinary tract problems, were not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2005).

9.  Prior to August 21, 2000, the criteria for a rating in 
excess of 20 percent for service-connected lumbosacral strain 
with fasciitis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2000).

10.  As of August 21, 2000, the criteria for a rating in 
excess of 40 percent for service-connected lumbosacral strain 
with fasciitis and degenerative disc disease, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.40. 4.45, 4.71a, Diagnostic Code 
(DC) 5285, 5286, 5293 (as in effect prior to September 26, 
2003); DC 5243 (as in effect September 26, 2003).

11.  The criteria for a rating in excess of 20 percent for 
service-connected cervical strain with fasciitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5290 (as in effect prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (as in effect 
September 26, 2003).  

12.  The criteria for a compensable rating for the veteran's 
service-connected residuals of fracture, left little finger, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5227 
(as in effect prior to August 26, 2002, and thereafter).

13.  The criteria for a compensable evaluation for service-
connected residuals, avulsion fracture, left fourth finger 
(minor), have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5227 (as in effect prior to August 26, 
2002, and thereafter).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran essentially claims that he is entitled to service 
connection for chronic fatigue syndrome, skin problems, 
headaches, "muscle pain, joint pain, and swelling joints," 
a gastrointestinal condition, sleep disturbances and 
insomnia, visual disturbances, and urinary tract infections, 
with all disorders claimed to be due to undiagnosed 
illnesses.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131. Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  For purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6- month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).


A.  Chronic Fatigue Syndrome

The veteran's service medical records do not show treatment 
for fatigue.  The separation examination report, dated in 
February 1992, does not note any relevant findings.  In an 
accompanying "report of medical history" he denied having 
any relevant symptoms.  

The post-service medical evidence consists of VA outpatient 
treatment, hospital, and examination reports, dated between 
1992 and 2003.  This evidence includes an August 1998 VA 
general medical examination report which contains a diagnosis 
of "chronic fatigue syndrome probably connected with Persian 
Gulf business but the exact etiology is unknown."  A VA 
Persian Gulf protocol examination report, dated in September 
2003, notes, "He currently has no significant fatigue."  
The impressions did not mention fatigue.  The examiner 
further stated that the veteran did not have chronic fatigue 
syndrome, and that he did not have Gulf War syndrome.  

The Board finds that the claim must be denied.  The veteran 
was not treated for fatigue during service, nor was fatigue 
noted upon separation from service.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303.  In addition, the first diagnosis for chronic fatigue 
syndrome is found in the VA examination report dated in 
August 1998.  This report comes over five years after 
separation from service, and is over five years old.  Chronic 
fatigue syndrome was specifically ruled out five years later.  
See September 2003 VA Persian Gulf protocol examination 
report.  In such cases, the more recent examination report is 
considered more probative of the veteran's current condition.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  More 
importantly, the 2003 VA examiner's opinion was provided 
after reviewing the veteran's claims folder.  Given the 
foregoing, the probative evidence shows that the veteran does 
not have chronic fatigue syndrome, and the claim must be 
denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding that under 38 U.S.C .A. §§ 1110 and 1131, an 
appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  

With regard to the application of 38 C.F.R. § 3.317, as 
previously noted, the veteran was determined not to have 
chronic fatigue syndrome, and there is no competent evidence 
to show that the veteran has fatigue due to an undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness.  In this regard, the September 2003 VA Persian Gulf 
protocol examination report shows that the examiner 
determined that the veteran did not have Gulf War syndrome.  
See also August 1998 VA examination report (noting that the 
veteran did not have an undiagnosed illness).  He therefore 
is not shown to have a "qualifying chronic disability" 
involving the claimed symptom.  See 38 C.F.R. 
§ 3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 are not applicable.  Based on 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that the veteran's claim 
of entitlement to service connection for chronic fatigue 
syndrome must be denied on any basis.


B.  Skin Problems

The veteran's service medical records do not show treatment 
for skin symptoms.  The veteran's separation examination 
report, dated in February 1992, shows that his skin was 
clinically evaluated as normal.  In an accompanying "report 
of medical history" he denied having a history of skin 
disease.  

The post-service medical evidence consists of VA outpatient 
treatment, hospital, and examination reports, dated between 
1992 and 2003.  An April 1996 VA outpatient treatment report 
notes complaints of lower lip swelling, and an assessment of 
a herpetic lesion of the lower lip.  An August 1998 VA 
general medical examination report contains a diagnosis 
noting "areas of skin on his neck that looks like he has had 
an eczematous dermatitis."  Several VA outpatient treatment 
reports, dated between May and September of 2001, show that 
the veteran denied having rashes or other skin problems.  A 
September 2003 VA Persian Gulf protocol examination report 
shows that the veteran reported a history of lower lip 
symptoms.  On examination, he had moderate fungal infection 
and changes of the toenails, and a slight discoloration of 
the lower lip with some sculling, but no lesions.  

The Board finds that the claim must be denied.  The veteran 
was not treated for skin symptoms during service, nor was a 
skin disorder noted upon separation from service.  Therefore, 
a chronic skin condition is not shown during service.  See 38 
C.F.R. § 3.303.  In addition, the first diagnosis of a skin 
disorder is found in the VA outpatient treatment report dated 
in April 1996.  This report comes about four years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In addition, the veteran was found to have fungus of 
the toes seven years later.  See September 2003 VA Persian 
Gulf protocol examination report.  Finally, there is no 
competent evidence relating any current skin disorder to any 
in-service disease or injury.  Accordingly, the claim must be 
denied.  

With regard to the application of 38 C.F.R. § 3.317, there is 
no competent evidence to show that the veteran has skin 
symptoms due to an undiagnosed illness or a medically 
unexplained chronic multisymptom illness.  In this regard, 
the September 2003 VA Persian Gulf protocol examination 
report shows that the examiner determined that the veteran 
did not have Gulf War syndrome.  See also August 1998 VA 
examination report (noting that the veteran did not have an 
undiagnosed illness).  The veteran's skin disability has also 
been diagnosed as a herpetic lesion of the lower lip, 
eczematous dermatitis, and a fungal infection.  Accordingly, 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
are not applicable.  Based on the foregoing, the Board finds 
that the preponderance of the evidence is against the claim, 
and that the veteran's claim of entitlement to service 
connection for skin problems must be denied on any basis.





C.  Headaches

The veteran's service medical records show in April 1984 and 
November 1988, he received treatment for symptoms that 
included headaches.  There was no diagnosis in 1984, the 
assessments in 1988 were probably viral syndrome, and 
hypertension.  In October and November of 1991, he received 
treatment for hypertension, and was noted to complain of 
headaches.  The veteran's separation examination report, 
dated in February 1992, shows that his head and neurological 
system were clinically evaluated as normal.  In an 
accompanying "report of medical history" he denied having 
"frequent or severe headache."  

The post-service medical evidence consists of VA outpatient 
treatment, hospital, and examination reports, dated between 
1992 and 2003.  This evidence shows that the veteran 
occasionally received treatment for complaints of headaches.  
His assessments included hypertension.  An August 1995 VA 
outpatient treatment report notes headaches possibly 
secondary to [medication].  An August 1998 VA mental 
disorders examination report contains a diagnosis of "mild 
tension type of headaches."  An August 1998 VA general 
medical examination report contains a diagnosis of tension 
headaches.  A VA Persian Gulf protocol examination report, 
dated in September 2003, shows that the veteran complained of 
symptoms that included an occasional right occipital 
headache, which he thought was secondary to a prior car 
wreck.  The impressions did not mention headaches.  The 
examiner further stated that the veteran did not have Gulf 
War syndrome.  

With regard to the possibility of service connection for 
headaches on a direct basis (i.e., other than due to an 
undiagnosed illness), the veteran received treatment for 
symptoms that included headaches on three occasions.  The 
Board notes that two of the three treatments occurred prior 
to Persian Gulf service.  He was not diagnosed with a 
headache disorder.  Headaches were not noted in his February 
1992 separation examination report, and his head and 
neurological system were clinically evaluated as normal.  In 
an accompanying "report of medical history" he denied 
having "frequent or severe headache."  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303.  

As for the post-service evidence, the veteran has 
occasionally noted to complain of headaches, and was afforded 
diagnoses of tension headaches upon VA examination in 1998.  
However, there is no competent evidence showing that the 
veteran currently has a headache disorder that is related to 
any in-service disease or injury.  Accordingly, the claim 
must be denied.  

With regard to the application of 38 C.F.R. § 3.317, there is 
no competent evidence that the veteran has headaches from an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness.  In this regard, the September 2003 VA 
Persian Gulf protocol examination report shows that the 
examiner determined that the veteran did not have Gulf War 
syndrome.  See also August 1998 VA  examination report 
(noting that the veteran did not have an undiagnosed 
illness).  The veteran's headaches have been diagnosed as 
tension headaches.  Accordingly, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the veteran's claim of entitlement to service connection for 
headaches must be denied on any basis.


D.  Muscle pain, Joint pain, and Swelling Joints

The Board initially notes that service connection is 
currently in effect for conditions that include lumbosacral 
strain, cervical strain, residuals of fractures of the left 
fourth and fifth fingers, and residuals of frostbite to both 
feet.  The Board has therefore interpreted the disability in 
issue to exclude the symptoms from his service-connected 
disorders.  See 38 C.F.R. § 4.14 (2005) (avoidance of 
pyramiding).  

The veteran's service medical records show that in December 
1983, he received treatment for right big toe symptoms.  In 
August 1985, he received treatment for right wrist symptoms.  
The assessment was that he "could have a sprained right 
wrist."  In September 1989, he was treated for left ankle 
symptoms.  An undated reports notes "swollen or painful 
joints when it's cold."  The veteran's separation 
examination report, dated in February 1992, shows that his 
spine, and "other musculoskeletal system," were clinically 
evaluated as normal.  In an accompanying "report of medical 
history" he reported a history of "swollen or painful 
joints."    

The post-service medical evidence consists of VA outpatient 
treatment, hospital, and examination reports, dated between 
1992 and 2003.  A VA hospital report, dated in June 1995, 
notes arthritis of the bilateral hands by history.  VA 
outpatient treatment reports, dated between July and August 
of 1995, note complaints of joint pain, to include specific 
mention of the hips, fingers, and ankles.  The assessments 
included "possible gout."  X-rays of the hands and hips 
were negative for any joint pathology.  A VA intestinal 
examination report, dated in February 1996, shows that the 
veteran complained of joint swelling and pain in his hands, 
wrists, knees, feet and toes, and that he had "sore muscles 
associated with his arthritis," although he stated that he 
had not been diagnosed with arthritis.  The impressions 
included "I think he has arthritis.  It sounds like a 
rheumatoid-like arthritis with multiple joints involved."  

A March 1996 VA outpatient treatment report notes "rule out 
polymyositis vs. mixed connective tissue disease."  VA 
outpatient treatment reports, dated in April 1996, notes a 
complaint of finger and hip swelling.  A VA "hand, thumb, 
and finger" examination report, dated in August 1998, notes 
complaints of multiple joint pain and swelling.  There was no 
relevant diagnosis.  The examiner indicated that the veteran 
did not have an undiagnosed illness.  

A VA general medical examination report, dated in August 
1998, contains impressions that include, "He has migratory 
muscle and joint aches and pains.  Exact etiology is 
unknown."  

A September 2003 VA Persian Gulf protocol examination report 
shows that the veteran reported that he had "no other muscle 
pain of the extremities other than his back."  He reported a 
five-month history of a diagnosis of gout with involvement of 
both great toes.  On examination, he had 2+ edema at the 
ankles and feet.  The diagnoses included gouty arthritis of 
toes currently contained on medications and no symptoms.  The 
examiner stated that the veteran did not have Gulf War 
syndrome.  

The veteran has also been diagnosed as having scoliosis of 
the thoracic spine and chondromalacia of the patellae 
bilaterally. 

The Board finds that the claim must be denied.  The veteran 
was not treated for multiple joint symptoms during service, 
nor was a multiple joint disorder noted upon separation from 
service.  Therefore, a chronic multiple joint condition is 
not shown during service.  See 38 C.F.R. § 3.303.  In 
addition, the first diagnosis involving a multiple joint 
condition is found in the VA examination report dated in 
August 1998.  This report comes over five years after 
separation from service, and is over five years old.  No such 
diagnosis was ever confirmed, and the September 2003 VA 
Persian Gulf protocol examination report shows that the only 
relevant diagnosis was gouty arthritis of the toes.  As this 
report is the most recent examination report of record, the 
September 2003 VA examination report is considered more 
probative of the veteran's current condition, and this 
opinion was based upon review of the claims folder.  
Francisco.  Given the foregoing, the veteran is not shown to 
have the claimed condition, and the claim must be denied.  
Gilpin.  In addition, even if the Board were to assume 
arguendo that the veteran has a multiple joint condition, 
there is no competent evidence showing that this condition is 
related to his service.  Accordingly, the claim must be 
denied.  

With regard to the application of 38 C.F.R. § 3.317, the VA 
general medical examination report, dated in August 1998, 
contains impressions that include, "He has migratory muscle 
and joint aches and pains.  Exact etiology is unknown."  
However, the Board finds that the preponderance of the 
evidence shows that the veteran does not have multiple joint 
symptoms due to an undiagnosed illness or a medically 
unexplained chronic multisymptom illness.  See August 1998 VA 
"hand, thumb, and finger" examination report; September 
2003 VA Persian Gulf protocol examination report (showing 
that the examiners determined that the veteran did not have 
Gulf War syndrome).  He therefore is not shown to have a 
"qualifying chronic disability" involving the claimed 
symptom.  See 38 C.F.R. § 3.317(a)(2)(i).  Finally, to the 
extent that he has gouty arthritis of the toes, scoliosis of 
the thoracic spine, and chondromalacia of the patellae, the 
application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has 
an explicit condition that the claim be for a "chronic 
disability resulting from an undiagnosed illness."  38 
U.S.C.A. § 1117 (emphasis added); see also 38 C.F.R. 
§ 3.317(a)(1)(ii).  Accordingly, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the veteran's claim of entitlement to service connection for 
muscle pain, joint pain, and swelling joints, must be denied 
on any basis.


E.  Gastrointestinal Condition

The veteran's service medical records show that in April 
1984, he received treatment for nausea, vomiting and 
diarrhea.  There was no diagnosis.  The veteran's separation 
examination report, dated in February 1992, shows that his 
abdomen was clinically evaluated as normal.  In an 
accompanying "report of medical history" he denied a 
history of "frequent indigestion" and "stomach, liver, or 
intestinal trouble."      

The post-service medical evidence consists of VA outpatient 
treatment, hospital, and examination reports, dated between 
1992 and 2003.  Diagnostic testing in September 1995 showed 
antral gastritis.  A VA general medical examination report, 
dated in August 1998, shows that the veteran reported a 
history of diarrhea during service in the Persian Gulf that 
lasted a week or two, and then cleared up, and current 
complaints of lots of gas with belching, burping and passing 
gas by rectum but no pain, nausea or vomiting.  The report 
contains an impression noting "He has increase[d] flatus and 
belching.  Exact etiology is unknown but I think it is due to 
irritable bowel stomach."  VA outpatient treatment reports, 
dated beginning in 1992, note a history of obesity, beginning 
in late 1996, they note reflux disease or esophageal reflux; 
reports dated in 2002 note ETOH (alcohol) abuse and a caution 
to quit drinking.  

A September 2003 VA Persian Gulf protocol examination report 
shows that the veteran reported that he had been diagnosed 
with reflux, but that he was not being treated for it.  The 
relevant impression was history of esophageal reflux disease, 
no current symptoms, no disability. 

The Board finds that the claim must be denied.  The veteran 
was treated for gastrointestinal symptoms on one occasion 
during service, in 1984, with no subsequent treatment during 
his remaining eight years of service, and a gastrointestinal 
disorder was not noted upon separation from service.  
Therefore, a gastrointestinal disorder is not shown during 
service.  See 38 C.F.R. § 3.303.  In addition, the first 
diagnosis involving a gastrointestinal disorder is found in 
the VA outpatient treatment reports dated in September 1995.  
However, this report comes over four years after separation 
from service.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.   Maxson.   In addition, this diagnosis was 
never confirmed, and the veteran was first shown to have 
esophageal reflux beginning in 1991.  Finally, there is no 
competent evidence showing that the veteran has a 
gastrointestinal disorder that is related to his service.  
Accordingly, the claim must be denied.  

With regard to the application of 38 C.F.R. § 3.317, the 
veteran received an equivocal diagnosis of "irritable bowel 
stomach" in August 1998 that was never confirmed, and 
beginning in 2001 he was noted to have esophageal reflux.  To 
the extent that he may have esophageal reflux and/or antral 
gastritis, the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an undiagnosed 
illness."  38 U.S.C.A. § 1117 (emphasis added); see also 38 
C.F.R. § 3.317(a)(1)(ii).  In addition, the Board finds that 
the preponderance of the evidence shows that the veteran does 
not have gastrointestinal symptoms due to an undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness.  See August 1998 VA examination report; September 
2003 VA Persian Gulf protocol examination report (showing 
that the examiners determined that the veteran did not have 
Gulf War syndrome).  He therefore is not shown to have a 
"qualifying chronic disability" involving the claimed 
symptom.  See 38 C.F.R. § 3.317(a)(2)(i).  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable.  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the veteran's claim of entitlement to service connection 
for a gastrointestinal condition must be denied on any basis.



F.  Sleep Disturbances and Insomnia

The veteran's service medical records do not show treatment 
for sleep symptoms.  The veteran's separation examination 
report, dated in February 1992, shows that his neurological 
system was clinically evaluated as normal.  In an 
accompanying "report of medical history" he denied having a 
history of "frequent trouble sleeping."  

The post-service medical evidence consists of VA outpatient 
treatment, hospital, and examination reports, dated between 
1992 and 2003.  A March 1998 VA outpatient treatment report 
shows that the veteran complained of difficulty sleeping.  A 
VA general medical examination report, dated in August 1998, 
shows that the veteran reported that he "wakes up tired" 
and that he goes to sleep sitting in a barber's chair.  He 
stated that he had no sleep disturbance after he got to 
sleep.  There was no relevant diagnosis.  A September 2003 VA 
Persian Gulf protocol examination report shows that the 
veteran complained that his family told him that he made a 
lot of noises when he sleeps, and that he woke up frequently 
at night and only slept about three hours.  There was no 
relevant diagnosis.  

The Board finds that the claim must be denied.  The veteran 
was not treated for sleep symptoms during service, nor was a 
sleep disorder noted upon separation from service.  
Therefore, a sleep disorder is not shown during service.  See 
38 C.F.R. § 3.303.  In addition, there is no competent 
evidence to show that he has a diagnosed sleep disorder, to 
include insomnia.  Given the foregoing, the veteran is not 
shown to have the claimed condition, and the claim must be 
denied.  Gilpin.  In addition, the Board notes that there is 
no competent evidence showing that the veteran has a sleep 
disorder that is related to his service.  

With regard to the application of 38 C.F.R. § 3.317, the 
evidence shows that the veteran does not have sleep symptoms 
due to an undiagnosed illness or a medically unexplained 
chronic multisymptom illness.  See August 1998 VA examination 
report; September 2003 VA Persian Gulf protocol examination 
report (showing that the examiners determined that the 
veteran did not have Gulf War syndrome).  He therefore is not 
shown to have a "qualifying chronic disability" involving the 
claimed symptom.  See 38 C.F.R. § 3.317(a)(2)(i).  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable.  Based on the foregoing, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the veteran's claim of 
entitlement to service connection for sleep disturbances and 
insomnia, must be denied on any basis.


G.  Visual Disturbances

The veteran's service medical records do not show treatment 
for visual symptoms.  The veteran's separation examination 
report, dated in February 1992, shows that his eyes, 
"opthalmoscopic," pupils, and ocular motility, were all 
clinically evaluated as normal.  Distant vision was noted to 
be 20/25 right and 20/30 left, and near vision was noted to 
be 20/25 right, and 20/20 left.  In an accompanying "report 
of medical history" he denied having a history of "eye 
trouble."  

The post-service medical evidence consists of VA outpatient 
treatment, hospital, and examination reports, dated between 
1992 and 2003.  These reports do not show treatment for 
visual symptoms, or a diagnosis of a visual disorder.  

The Board finds that the claim must be denied.  The veteran 
was not treated for visual disturbances during service, nor 
was a visual/eye disorder noted upon separation from service.  
Therefore, a visual disorder is not shown during service.  
See 38 C.F.R. § 3.303.  In addition, there is no competent 
evidence to show that he has a diagnosed visual disorder.  
Given the foregoing, the veteran is not shown to have the 
claimed condition, and the claim must be denied.  Gilpin.  In 
addition, the Board notes that there is no competent evidence 
showing that the veteran has a visual disorder that is 
related to his service.  

With regard to the application of 38 C.F.R. § 3.317, the 
evidence shows that the veteran does not have visual 
disturbances due to an undiagnosed illness or a medically 
unexplained chronic multisymptom illness.  See August 1998 VA  
examination report; September 2003 VA Persian Gulf protocol 
examination report (showing that the examiners determined 
that the veteran did not have Gulf War syndrome).  He 
therefore is not shown to have a "qualifying chronic 
disability" involving the claimed symptom.  See 38 C.F.R. 
§ 3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 are not applicable.  Based on 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that the veteran's claim 
of entitlement to service connection for visual disturbances 
must be denied on any basis.


H.  Urinary Tract Problems

The veteran's service medical records do not show treatment 
for urinary tract symptoms.  The veteran's separation 
examination report, dated in February 1992, shows that his 
genitourinary system was clinically evaluated as normal.  In 
an accompanying "report of medical history" he denied 
having a history of "frequent or painful urination."  

The post-service medical evidence consists of VA outpatient 
treatment, hospital, and examination reports, dated between 
1992 and 2003.  These reports do not show treatment for 
urinary symptoms, or a diagnosis of a urinary tract disorder.  

The Board finds that the claim must be denied.  The veteran 
was not treated for urinary tract symptoms during service, 
nor was a urinary tract disorder noted upon separation from 
service.  Therefore, a urinary tract disorder is not shown 
during service.  See 38 C.F.R. § 3.303.  In addition, there 
is no competent evidence to show that he has urinary tract 
problems.  Given the foregoing, the veteran is not shown to 
have the claimed condition, and the claim must be denied.  
Gilpin.  In addition, the Board notes that there is no 
competent evidence showing that the veteran has urinary tract 
problems that are related to his service.  

With regard to the application of 38 C.F.R. § 3.317, the 
evidence shows that the veteran does not have urinary tract 
symptoms due to an undiagnosed illness or a medically 
unexplained chronic multisymptom illness.  See August 1998 VA 
examination report; September 2003 VA Persian Gulf protocol 
examination report (showing that the examiners determined 
that the veteran did not have Gulf War syndrome).  He 
therefore is not shown to have a "qualifying chronic 
disability" involving the claimed symptom.  See 38 C.F.R. 
§ 3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 are not applicable.  Based on 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that the veteran's claim 
of entitlement to service connection for urinary tract 
problems must be denied on any basis.


I.  Conclusion

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has the claimed 
conditions, to include as due to an undiagnosed illness, that 
should be service connected.  Although a lay person is 
competent to testify only as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the 
Board has determined that the medical evidence is more 
probative of the issues, and that it outweighs the lay 
statements.  Accordingly, the veteran's claims for service 
connection must be denied.

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Increased Ratings

The veteran asserts that he is entitled to increased ratings 
for his service-connected lumbosacral strain with fasciitis 
and degenerative disc disease, cervical strain with 
fasciitis, residuals of fracture, left little finger (minor), 
and residuals, avulsion fracture, left fourth finger (minor).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).


A.  Lumbosacral Strain with Fasciitis and Degenerative Disc 
Disease

As for the history of the veteran's low back disorder, see 38 
C.F.R. § 4.1 (2005), the veteran's service medical records 
show several treatments for low back pain prior to a motor 
vehicle accident in September 1991, with subsequent diagnoses 
of cervical and back strain.  X-rays of the lumbar spine were 
unremarkable.  The veteran's separation examination report, 
dated in February 1992, shows that his spine was clinically 
evaluated as normal.  The post-service medical evidence 
includes a VA X-ray report for the lumbar spine, dated in 
July 1995, which was essentially negative.  A VA examination 
report, dated in June 1996, contains a diagnosis of mild 
fasciitis of the lumbar spine.  

In May 1997, the veteran filed a claim for service connection 
for a lumbar spine condition.  That same month, the RO 
granted service connection for lumbosacral strain with 
fasciitis, evaluated as 20 percent disabling.  There was no 
appeal to the RO's May 1997 decision, and it became final.  
See 38 U.S.C.A. § 7105(c)(West 2002).  

In November 1998, the RO denied entitlement to a rating in 
excess of 20 percent.  The veteran appealed.  In April 2001, 
the RO increased the veteran's rating to 40 percent, with an 
effective date of August 21, 2000 for the 40 percent rating.  
However, since this increase did not constitute a full grant 
of the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
The has recharacterized this disability to include 
degenerative disc disease.  

Given the foregoing, the issue may be analyzed as whether a 
rating in excess of 20 percent is warranted prior to August 
21, 2000, and whether a rating in excess of 40 percent is 
warranted as of August 21, 2000.  

The Board notes that a total disability compensation rating 
based on individual unemployability (TDIU) is in effect from 
July 11, 2001.  


1.  Prior to August 21, 2000

For the time period in issue, the RO has evaluated the 
veteran's low back disability as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  Under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5295 (as in effect prior to 
September 26, 2003), a 40 percent rating is warranted when 
there is severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo- arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

A VA progress note, dated in June 1997, shows that the 
veteran phoned in a complaint of back pain, but that he was 
not examined.  A VA examination report, dated in August 1998, 
shows that the veteran complained of back pain and spasm, 
with locking about once a week.  On examination, the low back 
had flexion to 40 degrees, extension to 30 degrees, and 40 
degrees of rotation, bilaterally.  There was no spasm.  The 
relevant diagnosis was chronic lumbar strain syndrome.  The 
examiner noted that there was no functional impairment in the 
lumbar area, and no visibly manifested pain on motion.  An 
accompanying X-ray report for the lumbar spine was 
essentially negative.  

A VA X-ray report for the lumbar spine, dated in March 2000, 
was negative.  

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 5295.  The veteran's X-rays were negative, 
and the VA examination report does not show that the 
veteran's low back was productive of severe lumbosacral 
strain, with listing of whole spine to opposite side, 
positive Goldthwait's sign, loss of lateral motion with 
osteo-arthritic changes, or some of the above with abnormal 
mobility on forced motion.  Based on the foregoing, the Board 
finds that overall, the evidence does not show that the 
veteran's low back disorder is manifested by symptomatology 
that more nearly approximates the criteria for an evaluation 
of 40 percent under DC 5295.

The Board has considered the possibility of a rating in 
excess of 20 percent under other potentially applicable 
diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Under Diagnostic Code 5292 (as in effect prior to September 
26, 2003), a 40 percent rating is warranted for severe 
limitation of motion of the lumbosacral spine.

Under Diagnostic Code 5293 (as in effect prior to September 
26, 2003), a 40 percent rating is warranted for 
intervertebral disc syndrome (IDS), severe; recurring 
attacks, with intermittent relief.

The Board finds that a rating in excess of 20 percent is not 
warranted under DCs 5292 or 5293.  The only recorded ranges 
of motion for the low back during the period in question are 
contained in the August 1998 VA examination report, which 
shows that the veteran's back had forward flexion to 40 
degrees, extension to 30 degrees, and 40 degrees of rotation, 
bilaterally.  Both sets of X-rays taken during the period in 
issue were negative.  In summary, the evidence is 
insufficient to show a severe limitation of motion, or severe 
recurring IDS attacks with intermittent relief.  Based on the 
foregoing, the Board finds that overall, the evidence does 
not show that the veteran's low back disorder is manifested 
by symptomatology that more nearly approximates the criteria 
for an evaluation of 40 percent under DC's 5292 or 5293.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has 
also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).   In this regard, the Board initially notes 
that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  With 
regard to DCs 5292 and 5293, the VA examiner noted that there 
was no functional impairment in the lumbar area, and no 
visibly manifested pain on motion.  The Board further notes 
the lack of such findings as neurological impairment, loss of 
strength, and muscle atrophy.  In summary, when the ranges of 
motion in the back are considered together with the evidence 
showing functional loss -- to include the findings pertaining 
to neurologic deficits, muscle strength, and the lack of 
evidence of muscle atrophy -- the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 20 
percent.  DeLuca.


2.  As of August 21, 2000

The veteran's lumbar spine disability has been evaluated as 
40 percent disabling as of August 21, 2000.  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293, a 60 
percent disability evaluation is warranted for IDS; 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.

The relevant evidence consists of VA progress notes, and a 
September 2003 VA examination report.  The VA progress notes 
show a number of treatments for low back pain.  An August 
2000 progress note shows that the veteran requested a note to 
excuse him from duties at his work.  He complained of pain 
radiating to both legs.  On examination, there was no 
numbness, weakness or paresthesia, and no bowel or bladder 
problems.  On examination, the extremities had sensation that 
was intact and equal bilaterally.  The veteran's back had a 
full range of motion (FROM) on lateral bending, twisting and 
extension, but decreased flexion due to pain, with finger 
tips reaching to the mid-tibia.  The assessment was chronic 
low back pain with radiation down the legs, rule out radical 
path.  The examiner stated that he told the veteran that he 
did not feel that he was disabled or needed to miss work due 
to his back problem, and that he had offered to put him on 
light duty.  A September 2000 progress note indicates that 
the veteran's back had a range of motion that was within 
normal limits.  An October 2000 progress note indicates that 
the veteran's back had a full range of motion (FROM), with 
lateral bending, twisting and extension, but decreased 
flexion due to pain, with finger tips reaching to the lower 
1/3 of the tibia.  In January 2001, he again requested a note 
excusing him from duties at work, and this was provided.  An 
April 2001 magnetic resonance imaging (MRI) report for the 
lumbar spine notes mild to moderate central spinal stenosis 
from the L2-L3 through L5-S1 levels, and small to moderate 
disc herniation at L5-S1, and mild to moderate multilevel 
disc dessication.  The assessment was chronic low back pain 
with spinal stenosis of the lumbar region. An April 2001 VA 
progress notes indicates that there was no evidence of 
significant neural impingement, and no clinical evidence of 
S1 radiculopathy.  Physical examination was noted to show 
normal motor strength in the lower extremities, with a 1+ 
right patellar reflex, and 2+ left patellar reflex, and 2+ 
symmetric Achilles reflexes.  The assessment was low back 
pain, and it was noted that there was some evidence of 
degenerative disc disease, but no evidence of spinal 
instability.  VA progress notes dated in 2001 note arthralgia 
by history, and complaints of right hip symptoms.  A January 
2002 nerve conduction study (NCS), and an addendum, contain 
results noting "no evidence of acute radiculopathy or 
neuropathy," and no evidence of peripheral neuropathy.  

A September 2003 VA examination report shows that the veteran 
complained of low back pain that radiated into his right leg.  
He had control of his bowels and bladder.  He said that over 
the last year he had been incapacitated on eight occasions, 
about three days each time, because of his back.  On 
examination, reflexes were 2/4 at the knee and 1/4 at the 
ankle.  There was diminished sensation to pinprick of the 
distal legs and feet bilaterally.  The back had flexion to 
100 degrees, extension to 30 degrees, and lateral movement to 
30 degrees, bilaterally.  Gait was normal and he could walk 
on his heels and on his toes.  He had normal lumbar muscle 
tone.  The relevant impression was degenerative disc disease 
of the lumbar spine with back pain, radiation to the right 
leg, moderate symptoms, no current progression, essentially 
normal examination, and minimal disability.  

In this case, there is some evidence of neurological 
involvement, as contemplated under the criteria for a 60 
percent evaluation under DC 5293.  However, the Board finds 
that overall, the evidence does not show that the veteran's 
disability meets the criteria for a 60 percent rating under 
DC 5293.  Although the veteran was placed on significant work 
restrictions in 2000 and 2001, the findings simply do not 
support a rating in excess of 40 percent.  The veteran was 
noted to have a full range of motion on lateral bending, 
twisting and extension, and decreased flexion due to pain, 
with finger tips reaching to at least mid-tibia.  The 
evidence also shows that the examiner stated that he told the 
veteran that he did not feel that he was disabled or needed 
to miss work due to his back problem.  Findings dated in 
April 2001 noted "mild to moderate" central spinal stenosis 
from the L2-L3 through L5-S1 levels, "small to moderate" 
disc herniation at L5-S1, and "mild to moderate" multilevel 
disc dessication, no evidence of significant neural 
impingement, no clinical evidence of S1 radiculopathy, and 
normal motor strength in the lower extremities.  Furthermore, 
as the September 2003 VA examination report is the most 
current report of record, it is considered to be the most 
probative of the veteran's current condition.  Francisco.  In 
this report, the examiner stated that the veteran had 
degenerative disc disease of the lumbar spine with back pain 
and radiation to the right leg.  He characterized the 
veteran's symptoms as "moderate," and stated that there was 
no current progression, that the veteran's examination was 
"essentially normal," and that he had a "minimal 
disability."  In summary, the neurological, sensory and deep 
tendon reflex findings simply do not show pronounced IDS.  
Based on the foregoing, the Board finds that the evidence 
does not show pronounced IDS sufficient to warrant a 60 
percent rating under DC 5293.

With respect to the veteran's entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has 
also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  DeLuca; VAOPGCPREC 36-97.  
However, while the evidence shows a limitation of motion in 
the lumbar spine, as well as radiculopathy and chronic pain, 
the evidence does not otherwise show functional loss due to 
pain to warrant a rating in excess of 40 percent.  In 
particular, the Board notes the aforementioned lack of 
evidence of such findings as neurological impairment, loss of 
strength, and muscle atrophy.  See e.g., January 2002 NCS 
(noting no evidence of acute radiculopathy or neuropathy and 
no evidence of peripheral neuropathy).  As previously stated, 
the September 2003 VA examination report shows that the 
examiner characterized the veteran's symptoms as 
"moderate," stated that there was no current progression, 
that the veteran's examination was "essentially normal," 
and that the veteran had a "minimal disability."  The Board 
therefore concludes that the evidence does not show that 
there is functional loss due to pain to warrant a rating in 
excess of 40 percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  
Therefore, the Board concludes that an evaluation in excess 
of 40 percent is not warranted for the veteran's low back 
disability.

The Board has considered the possibility of a rating in 
excess of 40 percent under other potentially applicable 
diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran is currently receiving the 
maximum rating allowed under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292 and 5295.  In order to warrant an evaluation in 
excess of 40 percent under Diagnostic Codes 5286 or 5289, the 
veteran would have to demonstrate that his spine was 
ankylosed (complete bony fixation) at an unfavorable angle.  
However, there is no evidence of ankylosis of the lumbar 
spine.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's lumbosacral 
strain with fasciitis and degenerative disc disease, warrants 
no higher than a 40 percent rating.  

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  The Board notes that the 
provisions of DC 5293 (which pertained to intervertebral disc 
syndrome) were changed effective from September 23, 2002.  
The rating schedule for the spine was changed effective 
September 26, 2003, at which time DC 5293 was changed to DC 
5243, and DC 5295 was changed to 5237.   

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  Id.  
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after September 23, 2002, and September 26, 2003 
(i.e., the effective dates of the new regulations). 
Therefore, the Board will address whether: (1) the veteran is 
entitled to a higher rating under the old criteria and (2) 
whether, for the period on and after September 23, 2002, and 
September 26, 2003, the veteran is entitled to a higher 
rating under either the old or the new criteria.  It is noted 
that the effective date of any rating assigned under the 
revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 
33,421 (2000).

Under DC 5293 (as in effect September 23, 2002), a 60 percent 
rating for intervertebral disc syndrome is warranted where 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  The regulation also provides that the disc 
syndrome may be evaluated on the basis of separate 
evaluations of chronic orthopedic and neurologic symptoms.

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The General 
Rating Formula provides that a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  A 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  In addition, the regulation 
provides that intervertebral disc syndrome may be rated under 
either the General Rating Formula or the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes", whichever results in a higher rating.  The Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is essentially unchanged from DC 5293 
(as in effect September 23, 2002), and provides that a 60 
percent rating is warranted for intervertebral disc syndrome, 
with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

The Board finds that a rating in excess of 40 percent is not 
warranted under DC 5293 (as in effect September 23, 2002), 
the General Rating Formula, or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.   The evidence shows a limitation of motion in the 
lumbar spine, as well as radiculopathy and chronic pain.  
However, the evidence does not otherwise show functional loss 
due to pain to warrant a rating in excess of 40 percent.  In 
particular, the Board notes the aforementioned lack of 
evidence of such findings as neurological impairment to the 
required degree, loss of strength, or muscle atrophy.  As 
previously stated, the September 2003 VA examination report 
shows that the veteran's back had flexion to 100 degrees, 
extension to 30 degrees, and lateral movement to 30 degrees, 
bilaterally.  The examiner characterized the veteran's 
symptoms as "moderate," stated that there was no current 
progression, that the veteran's examination was "essentially 
normal," and that the veteran had a "minimal disability."  
This report indicates that the veteran's gait was normal, 
that he could walk on his heels and on his toes, and that he 
had normal lumbar muscle tone.  Therefore, a rating in excess 
of 40 percent is not warranted, even with consideration of 
functional loss.  See 38 C.F.R. §§ 4.40, 4.45.  There were no 
findings of unfavorable ankylosis of the entire thoracolumabr 
spine.  

With regard to IDS, the findings are insufficient to show 
that the veteran has neurological impairment warranting a 60 
percent rating.  See e.g., September 2003 VA examination 
report.  Therefore, the evidence is insufficient to show that 
his disability was productive of incapacitating episodes 
having a total duration of at least 6 weeks during any 12 
month period.  Accordingly, the criteria for a rating in 
excess of 40 percent have not been met under DC 5293 (as in 
effect September 23, 2002), the General Rating Formula, or 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.     

Finally, as neurological evaluation of the left leg has been 
essentially normal with no evidence of radiculopathy or 
neuropathy on diagnostic testing, a separate rating is not 
warranted for neurologic symptoms of the left lower 
extremity.




B.  Cervical Strain with Fasciitis

The veteran argues that he is entitlement to an increased 
rating for service-connected cervical strain with fasciitis, 
currently evaluated as 20 percent disabling.

As for the history of the veteran's cervical spine disorder, 
see 38 C.F.R. § 4.1, the veteran's service medical records 
show that he was in a motor vehicle accident in September 
1991, with subsequent diagnoses of cervical strain.  X-rays 
of the cervical spine were unremarkable.  The veteran's 
separation examination report, dated in February 1992, shows 
that his spine was clinically evaluated as normal.  The post-
service medical evidence includes a VA examination report 
dated in June 1996 which shows that the cervical spine had 
full extension and flexion, and which contains a diagnosis of 
mild fasciitis of the cervical spine.

In May 1997, the RO granted service connection for cervical 
strain with fasciitis, evaluated as 20 percent disabling.  
There was no appeal to the RO's May 1997 decision, and it 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  In 
November 1998, the RO denied entitlement to a rating in 
excess of 20 percent, and the veteran appealed.  

Under 38 C.F.R. § 4.71a, DC 5290, a 30 percent evaluation 
will be assigned where the limitation of motion in the 
cervical spine is severe.  

A VA examination report, dated in August 1998, shows that the 
veteran complained of neck pain, with radiation up the back 
into the lumbosacral area.  On examination, the cervical 
spine had flexion to 30 degrees, extension to 25 degrees, 
rotation to the right of 40 degrees, and rotation to the left 
of 25 degrees.  Lateral tilt was 20 degrees, bilaterally.  
There was no spasm.  There was no sensory impairment in the 
upper extremities, and no complaints of numbness.  The 
relevant diagnosis was mild cervical strain syndrome.  The 
examiner noted that pain was not visibly manifested on 
motion.  

A VA examination report, dated in September 2003, shows that 
on examination, the cervical spine had flexion to 40 degrees, 
extension to 35 degrees, and lateral movement in either 
direction to 65 degrees.  The relevant diagnosis was chronic 
cervical muscle sprain, minimal symptoms, normal examination, 
no disability.  

The Board finds that the criteria for a 30 percent rating 
have not been met.  The demonstrated ranges of motion in the 
cervical spine are not, in the Board's judgment, 
representative of a severe limitation of motion.  The Board 
therefore finds that the evidence does not show a limitation 
of motion in the cervical spine that is sufficient to warrant 
a 30 percent rating under DC 5290, and that the claim must be 
denied.  

The Board has considered the possibility of a rating in 
excess of 20 percent under other potentially applicable 
diagnostic codes.  Schafrath.  In order to warrant an 
evaluation in excess of 20 percent under Diagnostic Codes 
5287 (as in effect prior to September 23, 2002), the veteran 
would have to demonstrate that his cervical spine was 
ankylosed (complete bony fixation) at an favorable angle.  
However, there is no evidence of ankylosis of the cervical 
spine.  

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5290 was changed to 5237, and is rated under the "General 
Rating Formula for Diseases and Injuries of the Spine."  The 
General Rating Formula provides that a 30 percent rating is 
warranted for forward flexion of the cervical spine to 15 
degrees or less or favorable ankylosis of the entire cervical 
spine.  However, as previously stated, forward flexion of the 
cervical spine was to 40 degrees in September 2003 there is 
no evidence of ankylosis of the cervical spine.  Accordingly, 
the criteria for a rating in excess of 20 percent have not 
been met under the General Rating Formula.  

With respect to the veteran's entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has 
also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  DeLuca; VAOPGCPREC 36-97.  
However, while the evidence shows a limitation of motion in 
the cervical spine, the evidence does not otherwise show 
functional loss due to pain to warrant a rating in excess of 
20 percent.  In particular, the Board notes the lack of 
evidence of such findings as neurological impairment, loss of 
strength and muscle atrophy.   The August 1998 VA examination 
report shows that there was no spasm, no sensory impairment 
in the upper extremities, no complaints of numbness, and that 
pain was not visibly manifested on motion.  The September 
2003 VA examination report shows that the examiner 
characterized the veteran's symptoms as "minimal," with a 
normal examination, and "no disability."  The Board 
therefore concludes that the evidence does not show that 
there is functional loss due to pain to warrant a rating in 
excess of 20 percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  
Therefore, the Board concludes that an evaluation in excess 
of 20 percent is not warranted for the veteran's cervical 
spine disability.

As a final matter, the Board notes that as the veteran has 
not been diagnosed with intervertebral disc syndrome of the 
cervical spine, the provisions at the provisions at DC 5293 
(as in effect prior to September 26, 2003), and DC 5243 (as 
in effect September 26, 2003) (both diagnostic codes pertain 
to intervertebral disc syndrome) are not for application.  


C.  Left Fourth and Fifth Fingers

As for the history of the veteran's finger disorders, see 38 
C.F.R. § 4.1, the service medical records show that in March 
1983, he was diagnosed with an old fracture of the left fifth 
(little) finger PIP joint following a basketball injury.  In 
April 1990, he was diagnosed with a minute left avulsion 
fracture opposite the PIP joint (palmar aspect) of the left 
ring (fourth) finger.  As for the post-service medical 
evidence, a September 1992 VA examination report contains a 
diagnosis of evulsion fracture of little finger left hand 
with angulation deformity.  An accompanying X-ray report for 
the 3rd, 4th and 5th finger contains an impression noting 
normal findings except for a mild deformity of the distal end 
of the proximal phalanx of the small finger.  

The RO has evaluated the veteran's left fourth and left fifth 
finger disabilities under 38 U.S.C.A. § 4.71a, Diagnostic 
Code (DC) 5227.  Under DC 5227, there is a maximum 
noncompensable rating for ankylosis of the ring or little 
finger.  A note to DC 5227, provides that extremely 
unfavorable ankylosis would be rated as amputation under 
diagnostic codes 5152 through 5156.  These diagnostic codes 
provide for a 20 percent rating for amputation of the middle 
or ring finger.

During the course of this appeal, VA revised Diagnostic Codes 
5216-5230, which pertain to ankylosis and limitation of 
motion of fingers.  See 67 Fed. Reg. 48784-48787 (July 26, 
2002).  The revisions became effective August 26, 2002.  
These new regulations may be applied as of the effective 
date.  See 38 U.S.C.A. § 5110(g); Kuzma.

Effective from August 26, 2002, DC 5227 provides a maximum 
noncompensable evaluation for favorable or unfavorable 
ankylosis of the ring or little finger of both the major and 
minor hand.  A note indicates that VA can also consider 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted as an amputation or for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  67 Fed. Reg. 
48,784-787 (July 26, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5227).

Under 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand":

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads. Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion. 

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.

 (3) Evaluation of ankylosis of the index, long, ring, and 
little fingers: (i) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto (ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position (iii) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis (iv) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis.  

(4) Evaluation of ankylosis of the thumb: (i) If both the 
carpometacarpal and interphalangeal joints are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation at 
metacarpophalangeal joint or through proximal phalanx (ii) If 
both the carpometacarpal and interphalangeal joints are 
ankylosed, evaluate as unfavorable ankylosis, even if each 
joint is individually fixed in a favorable position (iii) If 
only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as unfavorable 
ankylosis (iv) If only the carpometacarpal or interphalangeal 
joint is ankylosed, and there is a gap of two inches (5.1 
cm.) or less between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, evaluate as favorable 
ankylosis 

(5) If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations.

As noted above, the new rating criteria also provide 
evaluations for limitation of motion of fingers.  For the 
ring or little finger, a maximum 0 percent (noncompensable) 
evaluation is provided for any limitation of motion, whether 
it affects the minor or the major hand.  38 C.F.R. § 4.71a, 
DC 5230.

Motion of the thumb and fingers should be described by 
appropriate reference to the joints whose movement is 
limited, with a statement as to how near, in centimeters, the 
tip of the thumb can approximate the fingers, or how near the 
tips of the fingers can approximate the proximal transverse 
crease of palm.  38 C.F.R. § 4.71, as amended by 67 Fed. Reg. 
48,784-787 (July 26, 2002).


1.  Residuals of fracture, left little finger

The veteran argues that he is entitled to a compensable 
rating for his service-connected residuals of fracture, left 
little finger.  The Board notes that his left hand is shown 
to be his minor hand.  

In May 1997, the RO granted service connection for residuals 
of fracture, left little finger, evaluated as noncompensable.  
There was no appeal to the RO's May 1997 decision, and it 
became final.  See 38 U.S.C.A. § 7105(c).   In November 1998, 
the RO denied entitlement to an increased (compensable) 
rating and the veteran appealed.  

The August 1998 VA "hand, thumb, and fingers" examination 
report shows that the veteran complained of periodic finger 
swelling.  On examination, the little finger had no obvious 
deformity.  He could not bring the tip of the little finger 
to the palm when making a fist, lacking 1/2 a centimeter.   The 
DIP joint had extension to 0 degrees and 40 degrees of 
flexion.  The PIP joint had extension to 0 degrees and 90 
degrees of flexion.  The MCP joint had extension to 0 degrees 
and 90 degrees of flexion.  There was no swelling, and no 
enlargement of the joints.  Although he complained of forearm 
pain, the forearms had good musculature with no abnormality.  
The other fingers worked normally, with good grips.  Pain was 
not visibly manifested on joint movement.  An X-ray was 
negative.    

A September 2003 VA "hand, thumb, and fingers" examination 
report shows that on examination, the left fifth finger had 
slight periarticular thickening of the middle IP joint along 
with medial angulation and slight decrease in extension and 
flexion.  The relevant impression was "past history of 
fracture of the left fifth finger with residual minimal 
deformity, slight decrease in range of motion, no 
disability."  

The Board finds that the claim must be denied.  The August 
1998 VA examination report shows that there was the little 
finger had no obvious deformity, that the veteran could bring 
the tip of the little finger to the palm when making a fist 
within 1/2 cm., that the DIP joint had extension to 0 degrees 
and 40 degrees of flexion, the PIP joint had extension to 0 
degrees and 90 degrees of flexion, and the MCP joint had 
extension to 0 degrees and 90 degrees of flexion.  There was 
no swelling, and no enlargement of the joints .  The 
September 2003 VA examination report shows that there was 
only a "slight" decrease in extension and flexion, with 
"residual minimal deformity," and "no disability."  In 
summary, there is nothing in the evidence to suggest such 
functional impairment as to be equivalent to extremely 
unfavorable ankylosis or amputation such as to warrant 
application of the note to DC 5227.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.

The Board further finds that the criteria for a compensable 
rating under DC 5227 (as in effect August 26, 2002) have not 
been met.  The Board's discussion of the claim under the DC 
5227 (as in effect prior to August 26, 2002) is largely 
applicable here and is incorporated herein.  Briefly stated, 
given the evidence in the September 2003 VA examination 
report, the evidence does not show that an evaluation as 
amputation is warranted or that an additional evaluation is 
warranted as an amputation, or for resulting limitation of 
motion of other digits or interference with overall function 
of the hand.  In this regard, there is no competent evidence 
to show that the veteran's left little finger is ankylosed.  
Further, Diagnostic Code 5230 provides for a noncompensable 
rating for any limitation of motion of the ring or little 
finger.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.

With respect to the possibility of entitlement to a 
compensable evaluation under 38 C.F.R. §§ 4.40 and 4.45, the 
Board has also considered whether a compensable evaluation 
could be assigned on the basis of functional loss due to 
subjective complaints of pain.  DeLuca; VAOPGCPREC 36-97.  
However, there is no objective evidence of pain, and the 
findings (or lack thereof) as to ranges of motion, strength, 
atrophy, and neurological functioning for the service-
connected finger, and the evidence do not, in the Board's 
judgment, show that the veteran has functional loss due to 
pain to warrant a compensable rating.  38 C.F.R. §§ 4.40, 
4.45; DeLuca.  Additionally, as the veteran is already 
receiving the maximum disability rating for limitation of 
motion of the little finger, consideration of the provisions 
of DeLuca v. Brown, 8 Vet. App. 202 (1995) is not required.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's residuals of 
fracture, left little finger, disability warrants no higher 
than a noncompensable rating.  Accordingly, the claim must be 
denied.


2.  Residuals, Avulsion Fracture, Left Fourth Finger

The veteran argues that he is entitled to a compensable 
rating for service-connected residuals, avulsion fracture, 
left fourth finger (minor).  No specific symptoms have been 
asserted.  

In October 1992, the RO granted service connection for 
residuals, avulsion fracture, left fourth finger (minor), 
evaluated as noncompensable.  There was no appeal to the 
decision, and it became final.  See 38 U.S.C.A. § 7105(c).  
In November 1998, the RO denied entitlement to an increased 
(compensable) rating.  The veteran has appealed.   

The August 1998 VA "hand, thumb, and fingers" examination 
report shows that the veteran complained of periodic finger 
swelling.  On examination, the left fourth finger had no 
obvious abnormality.  He could bring the tip of the fourth 
finger fully to the palm at the distal palmar crease.  The 
DIP joint had extension to 0 degrees and 45 degrees of 
flexion.  The PIP joint had extension to 0 degrees and 110 
degrees of flexion.  The MCP joint had extension to 0 degrees 
and 90 degrees of flexion.  There was no swelling, and no 
enlargement of the joints.  Although he complained of forearm 
pain, the forearms had good musculature with no abnormality.  
The other fingers worked normally, with good grips.  Pain was 
not visibly manifested on joint movement.  

A September 2003 VA "hand, thumb, and fingers" examination 
report shows that on examination, the left fourth finger was 
"entirely normal."  The relevant impression was "past 
history of fracture of the left fourth finger, normal 
examination, no disability."  

The Board finds that the claim must be denied.  The August 
1998 VA examination report shows that the left fourth finger 
had no obvious abnormality, that the veteran could bring the 
tip of the fourth finger fully to the palm at the distal 
palmar crease, that the DIP joint had extension to 0 degrees 
and 45 degrees of flexion, the PIP joint had extension to 0 
degrees and 110 degrees of flexion, the MCP joint had 
extension to 0 degrees and 90 degrees of flexion, and that 
there was no swelling, and no enlargement of the joints.  The 
September 2003 VA examination report shows that on 
examination, the left fourth finger was "entirely normal," 
and that the relevant impression was "past history of 
fracture of the left fourth finger, normal examination, no 
disability."  In summary, there is nothing in the evidence 
to suggest such functional impairment as to be equivalent to 
extremely unfavorable ankylosis or amputation such as to 
warrant application of the note to DC 5227.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.

The Board further finds that the criteria for a compensable 
rating under DC 5227 (as in effect August 26, 2002) have not 
been met.  The Board's discussion of the claim under the DC 
5227 (as in effect prior to August 26, 2002) is largely 
applicable here and is incorporated herein.  Briefly stated, 
given the evidence in the September 2003 VA examination 
report, the evidence does not show that an evaluation as 
amputation is warranted or that an additional evaluation is 
warranted as an amputation, or for resulting limitation of 
motion of other digits or interference with overall function 
of the hand.  In this regard, there is no competent evidence 
to show that the veteran's left fourth finger is ankylosed.  
Again, Diagnostic Code 5230 provides for a noncompensable 
rating for any limitation of motion of the ring or little 
finger.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.

With respect to the possibility of entitlement to a 
compensable evaluation under 38 C.F.R. §§ 4.40 and 4.45, the 
Board has also considered whether a compensable evaluation 
could be assigned on the basis of functional loss due to 
subjective complaints of pain.  DeLuca; VAOPGCPREC 36-97.  
However, there is no objective evidence of pain, and the 
findings (or lack thereof) as to ranges of motion, strength, 
atrophy, and neurological functioning for the service-
connected finger, and the evidence do not, in the Board's 
judgment, show that the veteran has functional loss due to 
pain to warrant a compensable rating.  38 C.F.R. §§ 4.40, 
4.45; DeLuca.  Additionally, as the veteran is already 
receiving the maximum disability rating for limitation of 
motion of the ring finger, consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) is not required.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's residuals, 
avulsion fracture, left fourth finger (minor), disability 
warrants no higher than a noncompensable rating.  
Accordingly, the claim must be denied.


D.  Conclusion

In its decision, the RO declined to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence does not show that the veteran's 
disabilities in issue have caused interference with his 
employment to the required degree, or that they require 
medical treatment of such frequency so as to cause such 
interference.  The evidence does not show that the veteran is 
unemployed due to the disabilities in issue, and there is no 
evidence that he has recently been hospitalized specifically 
for any of the conditions on appeal, or that they have 
prevented him from working or significantly interfered with 
work.  In this regard, as noted in Part II.A.2., although the 
veteran was placed on significant work restrictions in 2000 
and 2001 based on his low back symptoms, the examiner stated 
that he told the veteran that he did not feel that he was 
disabled or needed to miss work due to his back problem, and 
the Board has determined that the previously discussed 
medical findings for the low back do not support a referral 
for an extraschedular evaluation.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).

In reaching these decisions, the Board has considered the 
veteran's statements. However, the preponderance of the 
evidence is against the claims.  The Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  The RO sent the veteran notice letters in May 
2001 and August 2003 (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claims.  

The RO's VCAA notification letters informed the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  The 
RO's VCAA notification letters contained a specific request 
for the veteran to provide additional evidence in support of 
his claims.  He was asked to identify all relevant evidence 
that he desired VA to attempt to obtain.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the RO's initial adjudication of the claims was in 
November 1998, prior to the enactment of the VCAA.  The VCAA 
letters were provided by the AOJ after the November 1998 
decision.  In such cases, the Court has indicated that the 
timing problem can be cured with readjudication of the claims 
by the agency of original jurisdiction.  
Mayfield v. Nicholson,  444 F.3d 1328.  The RO readjudicated 
the claims in November 2003 and May 2004.  See November 2003 
and April 2004 SSOCs.  Any defect with respect to the timing 
of the notice is harmless error.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice. 

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  With 
respect to the claims for increased ratings, the VCAA letters 
did not provide the appellant with notice of the laws 
regarding effective dates for any grant of an increased 
evaluation.  With respect to the claims for service 
connection, the VCAA letters did not provide the appellant 
with notice of the potential disability ratings, or laws 
regarding effective dates.  However, as the claims on appeal 
have all been denied, as discussed above, no new disability 
rating or effective date will be assigned; and any defect 
with respect to the content of the notice requirement was 
non-prejudicial.  Therefore, VA's duty to notify the 
appellant has been satisfied, and no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA medical records.  The veteran has been afforded 
examinations for the disabilities in issue.  The Board 
concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for chronic fatigue syndrome is denied.  

Service connection for skin problems is denied.

Service connection for headaches is denied.

Service connection for muscle pain, joint pain, and swelling 
joints, is denied.

Service connection for a gastrointestinal condition is 
denied.

Service connection for sleep disturbances and insomnia is 
denied.

Service connection for visual disturbances is denied.

Service connection for urinary tract problems is denied.

Prior to August 21, 2000, a rating in excess of 20 percent 
for service-connected lumbosacral strain with fasciitis and 
degenerative disc disease, is denied.  

As of August 21, 2000, a rating in excess of 40 percent for 
service-connected lumbosacral strain with fasciitis and 
degenerative disc disease, is denied.  

A rating in excess of 20 percent for service-connected 
cervical strain with fasciitis, is denied.  

A compensable rating for service-connected residuals of 
fracture, left little finger, is denied.  

A compensable rating for service-connected residuals, 
avulsion fracture, left fourth finger (minor), is denied.  



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


